Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 1 of 20




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

  Civil Action No.

  CHRISTA HILL,

                 Plaintiff,

         v.

  PHH MORTGAGE CORPORATION D/B/A PHH MORTGAGE SERVICES,

                 Defendant.


                       COMPLAINT FOR DAMAGES WITH JURY DEMAND


         Plaintiff Christa Hill (“Hill”), through counsel, for her Complaint for Damages against

  Defendant PHH Mortgage Corporation d/b/a PHH Mortgage Services (“PHH”) (the “Complaint”),

  states as follows:

                                 WHY HILL BRINGS THIS CASE

         1.      Hill has been attempting to obtain a complete and accurate accounting on her

  mortgage loan in order to refinance her mortgage loan. PHH has provided Hill with inaccurate

  payoff statements and refuses to provide further information when requested, as PHH improperly

  relies on a non-existent active litigation exception. Hill cannot refinance her mortgage loan without

  information that is in PHH’s sole possession and has been forced to incur attorneys’ fees and costs

  in order to attempt to correct this issue and obtain the information to which she is entitled to by

  federal law and regulations.




                                                   1
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 2 of 20




                            PARTIES, JURISDICTION, AND VENUE

         2.      Hill and her son Alexander J. Hill (collectively, the “Borrowers”) are the owners of

  residential real property, located at and commonly known as 13569 W. Purdue Ave., Morrison,

  CO 80465 (the “Home”).

         3.      Hill currently maintains the Home as her primary, principal residence, and has so

  maintained the Home for all times relevant to the allegations of the Complaint.

         4.      PHH is a foreign corporation incorporated under the laws of the State of New Jersey

  that maintains its headquarters and principal place of business at 1 Mortgage Way, Mount Laurel,

  NJ 08054.

         5.      PHH is the servicer of a note executed by Hill (the “Note”) and of a deed of trust

  on the Home that secures said note (the “DOT”) (collectively, the “Loan”).

         6.      Non-party TIAA Bank f/k/a Everbank (“TIAA”) is the owner of the Loan.

         7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d),

  as this action arises under the Dodd-Frank Wall Street Reform and Consumer Protection Act

  (DFA), Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (RESPA), and the Fair

  Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (FDCPA).

         8.      This Court has supplemental jurisdiction to hear any state law claims that are plead

  herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.

         9.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

  the events or omissions giving rise to the claims asserted herein occurred in this District.




                                                    2
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 3 of 20




                                     SUMMARY OF CLAIMS

         10.     This action is filed to enforce regulations promulgated by the Consumer Finance

  Protection Bureau (CFPB) and implemented pursuant to 12 U.S.C. § 2605(f) that became effective

  on January 10, 2014, specifically, 12 C.F.R. § 1024.1, et seq. (“Regulation X”).

         11.     In January 2013, the CFPB issued a number of final rules concerning mortgage

  markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

         12.     Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

  Procedures Act Mortgage Servicing Final Rules, 78 Fed. Reg. 10695 (Regulation X) (February 14,

  2013), which became effective on January 10, 2014.

         13.     Mortgage servicers are prohibited from failing “to take timely action to respond to

  a borrower’s requests to correct errors relating to allocation of payments, final balances for

  purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.” 12

  U.S.C. § 2605(k)(1)(C).

         14.     Mortgage servicers are prohibited from failing “to comply with any other obligation

  found by the [CFPB], by regulation, to be appropriate to carry out the consumer protection

  purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

         15.     The Loan is a “federally related mortgage loan” as said term is defined by 12 C.F.R.

  § 1024.2(b).

         16.     Hill asserts claims for relief against PHH for violations of the specific rules under

  RESPA and Regulation X, as set forth, infra.

         17.     Hill has a private right action under RESPA pursuant to 12 U.S.C. § 2605(f) for the

  claimed violations and such action provides for remedies including actual damages, statutory

  damages, and attorneys’ fees and costs.




                                                   3
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 4 of 20




         18.     Congress enacted the FDCPA to prohibit the “[u]se of abusive, deceptive, and

  unfair debt collection practices.” 15 U.S.C. § 1692(a).

         19.     Hill has a private right of action under the FDCPA pursuant to 15 U.S.C. § 1692k(a)

  for the claimed breaches and such action provides for remedies including actual damages, statutory

  damages, and attorneys’ fees and costs.

                                   FACTUAL BACKGROUND

         20.     On or about June 23, 2015, the Borrowers obtained the Loan from non-party

  Summit Mortgage Corporation (“Summit”). On or about March 21, 2017, Summit transferred the

  servicing of the Loan to Ocwen Loan Servicing, LLC (“Ocwen”). PHH became the servicer of the

  Loan on or about June 2, 2019 following the merger of Ocwen and PHH in 2018.

         21.     On or about October 1, 2016, the Borrowers encountered financial difficulty and

  were unable to make timely payments pursuant to the terms of the Loan.

         22.     On June 30, 2017, Alexander J. Hill filed for Chapter 13 bankruptcy protection in

  the United States Bankruptcy Court for the District of Colorado, Case No. 17-16114-JGR (the

  “Bankruptcy Matter”).

         23.     The Borrowers continued to make their monthly mortgage payments during the

  pendency of the Bankruptcy Matter. A copy of the Borrowers’ Payment History is attached as

  Exhibit 1.

         24.     On November 2, 2017, Ocwen filed Proof of Claim 14-1 in the Bankruptcy Matter,

  wherein Ocwen claimed that $23,137.12 was necessary to cure the default at that time.

         25.     On or about June 4, 2019, PHH provided the Borrowers with a Final Escrow

  Account Disclosure Statement which set their monthly mortgage payment at $2,165.48. A copy of

  the 2019 Final Escrow Account Disclosure Statement is attached as Exhibit 2.




                                                   4
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 5 of 20




         26.    On or about February 10, 2020, PHH approved the Loan to enter into a Trial Period

  Plan (“TPP”) under the Home Affordable Modification Program (HAMP) that required three trial

  payments in the amount of $2,036.23 in the months of March, April, and May 2020. A copy of the

  TPP is attached as Exhibit 3.

         27.    The Borrowers paid the three trial payments, which PHH placed into a suspense

  account. Through the Borrowers’ mortgage statements, PHH began to claim that the Borrowers

  were a month behind while acknowledging the existence of a varying amount in a suspense

  account. Copies of the Borrowers’ mortgage statements are attached as Exhibit 4.

         28.    On or about February 21, 2020, PHH provided the Borrowers with an Off-

  Scheduled Escrow Statement which set their monthly mortgage payment at $2,123.85, including

  an escrow payment of $570.49, effective May 1, 2020. A copy of the 2020 Off-Scheduled Escrow

  Statement is attached as Exhibit 5.

         29.    Sometime before July 17, 2020, Hill sent a request for information pursuant to 12

  C.F.R. § 1024.36 (“RFI #1”), seeking information concerning the Loan, including a transaction

  history of the Loan, to PHH at the address designated by PHH for receipt of requests for

  information pursuant to 12 C.F.R. § 1024.36(b) and notices of error pursuant to 12 C.F.R. §

  1024.35(c) (the “Designated Address”) via Certified Mail.

         30.    On or about July 17, 2020, PHH sent correspondence to Hill stating, “Due to the

  active bankruptcy status of the account, we request the accountholder’s attorney to contact the

  PHH bankruptcy attorney for the payment history.” A copy of the July 17, 2020 response is

  attached as Exhibit 6.

         31.    On or about August 4, 2020, PHH sent a payoff quote to Hill wherein PHH stated

  that the Loan was (1) due and owing for the February 1, 2020 payment; (2) overdue for interest




                                                 5
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 6 of 20




  payments in the amount of $7,267.94; and, (3) overdue for escrow payments in the amount of

  $5,280.89 (“Payoff Quote #1”). A copy of Payoff Quote #1 is attached as Exhibit 7.

         32.       On or about August 13, 2020, PHH sent a second payoff quote to Hill wherein PHH

  stated that the Loan was (1) due and owing for the February 1, 2020 payment; (2) overdue for

  interest payments in the amount of $7,765.93; and, (3) overdue for escrow payments in the amount

  of $5,469.19 (“Payoff Quote #2”). A copy of Payoff Quote #2 is attached as Exhibit 8.

         33.       The payoff quotes’ false statements are contradicted by the Borrowers’ Payment

  History and PHH’s 2020 Customer Account Activity Statement. A copy of PHH’s 2020 Customer

  Account Activity Statement is attached as Exhibit 9.

         34.       On or about August 24, 2020, PHH sent a second correspondence to Hill relying

  on the non-existent active litigation exception. A copy of the August 24, 2020 response is attached

  as Exhibit 10.

         35.       Hill, through counsel, sent correspondence dated August 24, 2020 and captioned

  “Request for information pursuant to 12 C.F.R. § 1026.36 including a request for a payoff

  statement pursuant to 12 C.F.R. § 1026.36(c)(3)” (“RFI #2”) to PHH at the Designated Address.

  A copy of RFI #2 with tracking information from the website for the United States Postal Service

  (USPS) (www.usps.com) is attached as Exhibit 11.

         36.       Through RFI #2, Hill requested information related to the Loan, specifically:

                   a. The name, address, and contact information for the current owner or assignee
                      of the Loan;

                   b. The identity of and address for the master services of the Loan;

                   c. The identity of and address for the current servicer of the Loan; and,

                   d. An accurate statement of the total outstanding balance on the Loan;

  See, Exhibit 11.



                                                    6
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 7 of 20




         37.     Hill, through counsel, sent correspondence dated August 24, 2020 and captioned

  “Request for information pursuant to 12 C.F.R. § 1026.36” (“RFI #3”) to PHH at the Designated

  Address. A copy of RFI #3 with tracking information from the website for the USPS

  (www.usps.com) is attached as Exhibit 12.

         38.     Through RFI #3, Hill requested information related to the Loan, specifically:

                 a. An exact reproduction of the life of loan mortgage transaction history;

                 b. Copies of servicing notes;

                 c. Copies of broker’s price opinions;

                 d. A copy of the original Note;

                 e. Copies of the last two (2) escrow analyses;

                 f. An accurate reinstatement quote;

                 g. Dates upon which PHH received loss mitigation applications;

                 h. Written correspondence relating to loss mitigation;

                 i. Dates upon which PHH received executed loss mitigation agreements; and,

                 j. Dates upon which PHH received appeals of loss mitigation eligibility.

  See, Exhibit 12.

         39.     PHH received RFI #2 and RFI #3 on August 28, 2020. See, Exhibits 11-12.

         40.     On or about September 5, 2020, PHH sent a third payoff quote to Hill wherein PHH

  stated that the Loan was (1) due and owing for the March 1, 2020 payment; (2) overdue for interest

  payments in the amount of $7,519.59; (3) overdue for escrow payments in the amount of

  $5,087.00; and, (4) charged a $87.00 “Demand Statement Fee” (“Payoff Quote #3”). A copy of

  Payoff Quote #3 is attached as Exhibit 13.




                                                   7
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 8 of 20




         41.     On or about September 9, 2020, PHH sent a third correspondence to Hill relying on

  the non-existent active litigation exception (the “Response to RFI #3”). In the Response to RFI #3,

  PHH refused to provide the “PHH transaction history” and only provided Ocwen’s loan history up

  to June 2, 2019. A copy of the Response to RFI #3 is attached as Exhibit 14.

         42.     Hill sent a notice of error dated September 29, 2020 (the “NOE”) to PHH at the

  Designated Address. A copy of the NOE with tracking information from the website for the USPS

  (www.usps.com) is attached as Exhibit 15.

         43.     Through the NOE, Hill alleged that PHH committed the following errors in the

  servicing of the Loan:

                 a. Error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to properly respond to
                    requests for information;

                 b. Errors pursuant to 12 C.F.R. § 1024.36(b)(2) for failing to properly apply
                    accepted payments;

                 c. Errors pursuant to 12 C.F.R. § 1024.36(b)(3) for failing to timely credit
                    accepted payments;

                 d. Errors pursuant to 12 C.F.R. § 1024.35(b)(11) for wrongfully declaring that the
                    Borrowers were delinquent on their post-petition payments; and,

                 e. Errors pursuant to 12 C.F.R. § 1024.35(b)(6) for failing to provide accurate
                    payoff statements.

  See, Exhibit 15.

         44.     In the NOE, Hill carefully explains to PHH that there is no such active litigation

  exception to 12 C.F.R. § 1024.36. See, Exhibit 15.

         45.     On or about October 8, 2020, PHH sent a fourth payoff quote to Hill wherein PHH

  stated that the Loan was (1) due and owing for the April 1, 2020 payment; (2) overdue for interest

  payments in the amount of $8,214.02; (3) overdue for escrow payments in the amount of




                                                  8
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 9 of 20




  $4,704.81; and, (4) charged a $87.00 “Demand Statement Fee” (“Payoff Quote #4”). A copy of

  Payoff Quote #4 is attached as Exhibit 16.

          46.    On or about October 13, 2020, PHH sent correspondence to Hill in response to the

  NOE that failed to substantively address the errors asserted by the NOE (the “Response to the

  NOE”). A copy of the Response to the NOE is attached as Exhibit 17.

                   DAMAGES INCURRED BY AND IMPACT UPON HILL

          47.    Throughout this entire ordeal, Hill has simply wanted to be able to enjoy the

  benefits of refinancing the Loan, but PHH’s actions unnecessarily delayed the refinancing process.

  As of March 10, 2021, PHH continues to refuse to correct the information contained in its payoff

  quotes and provide Hill with a complete and accurate loan transaction history. As a result of PHH’s

  actions, Hill cannot move forward with refinancing the Loan.

          48.    PHH’s actions directly and proximately caused the following actual damages to

  Hill:

                 a. PHH refuses to provide Hill with information related to the Loan to which she
                    is entitled, namely a complete and accurate transaction history;

                 b. PHH refuses to issue a correct payoff statement despite acknowledging that the
                    Borrowers are not behind on their post-petition payments;

                 c. PHH refuses to properly apply and/or credit payments made towards the Loan;

                 d. PHH has assessed improper fees and/or charges to the Loan;

                 e. Hill had to retain and pay legal counsel to submit the requests for information
                    and notices of error to PHH, pay postage costs for the mailing of those
                    documents, and review the responses to those documents;

                 f. PHH’s actions have caused Hill to experience extreme emotional distress that
                    has resulted in loss of sleep, anxiety, depression, and other significant emotional
                    distress.




                                                   9
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 10 of 20




          PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY PHH

          49.     PHH’s actions are part of a pattern and practice of behavior in violation of Hill’s

   rights and in abdication and contravention of PHH’s obligations under the mortgage servicing

   regulations set forth in Regulation X of RESPA.

          50.     As of the filing of this Complaint, PHH has had Seven Hundred Forty Four (744)

   consumer complaints lodged against it nationally, specifically concerning the issue identified on

   the CFPB’s consumer complaint database as “loan servicing, payments, escrow account” related

   to mortgages. Each such complaint is filed and cataloged in the CFPB’s publicly accessible online

   database which can be accessed at the following link: http://www.consumerfinance.gov/

   data-research/consumer-complaints/.

          51.     Hill has reviewed the CFPB’s consumer complaint database and has identified other

   similar alleged RESPA violations by PHH against other borrowers. In particular, Hill has reviewed

   the fifteen (15) consumer complaints attached hereto and identified as Group Exhibit 18. The

   date, details, and a narrative disclosed by the consumer is set forth in each complaint. The

   complaints show conduct which demonstrates that PHH has engaged in a pattern or practice of

   violating RESPA with respect to other borrowers.

                                        COUNT ONE:
                                VIOLATIONS 15 U.S.C. § 1692, et seq.

          52.     Hill restates and incorporates all of the statements and allegations contained in

   paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

          53.     Hill is a “consumer” as she is a natural person who is obligated or allegedly

   obligated to pay the Loan. 15 U.S.C. § 1692a(3).




                                                     10
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 11 of 20




             54.     The Loan is a “debt” as it is an obligation or alleged obligation of Hill to pay money

   arising out of a transaction primarily for personal, family, or household purposes- the purchase of

   the Home. 15 U.S.C. § 1692a(5).

             55.     PHH is a “debt collector” because it regularly collects or attempts to collect on the

   Loan and other loans owed to creditors, such as TIAA. 15 U.S.C. § 1692a(6).

             56.     When PHH (as Ocwen) acquired the servicing rights to the Loan, Hill was in default

   of her obligations thereunder. See, 15 U.S.C. § 1692a(6)(F)(iii). PHH, through its payoff

   statements, has treated the Loan as if it was in default.

             57.     The FDCPA prohibits false, deceptive, or misleading representations in connection

   with the collection of any debt. 15 U.S.C. § 1692e. The FDCPA examples of conduct that violate

   the provision, such as prohibiting false representations of the character, amount, or legal status of

   any debt (15 U.S.C. § 1692e(2)(A)) and the use of any false representation or deceptive means to

   collect or attempt to collect any debt (15 U.S.C. § 1692e(10)).

             58.     PHH violated 15 U.S.C. §§ 1692e, 1692e(2)(A), and 1692e(10) by falsely

   representing in the Payoff Quote #1, Payoff Quote #2, Payoff Quote #3, and Payoff Quote #4 that

   the Loan was past due for post-petition payments. See, Exhibits 7, 8, 13, and 16.

             59.     PHH violated 15 U.S.C. § 1692e, 1692e(2)(A), and 1692e(1) by falsely

   representing in monthly mortgage statements that Hill was past due for post-petition payments.

   See, Exhibit 4.

             60.     PHH’s false statements are contradicted by the Borrowers’ Payment History, the

   Response to the NOE, and PHH’s 2020 Customer Account Activity Statement. See, Exhibits 1, 9,

   and 17.




                                                      11
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 12 of 20




             61.   PHH’s false representations have caused Hill to suffer actual damages, as outlined,

   supra, at ¶ 48. If PHH had properly accounted for Hill’s post-petition payments it would not have

   made the false representations which required Hill to seek information and attempt to correct

   errors.

             62.   PHH’s pattern of making false representations on a monthly basis through the

   mortgage statements and failing to provide an accurate payoff statement directly and proximately

   caused Hill to suffer extreme emotional distress as she was prevented from achieving her ultimate

   goal - refinancing the Loan.

             63.   As a result of PHH’s actions, PHH is liable to Hill for actual damages and statutory

   damages. 15 U.S.C. § 1692k(a)(1).

             64.   Additionally, Hill requests reasonable attorneys’ fees and costs incurred in

   connection with this action. 15 U.S.C. § 1692k(a)(3).

                                      COUNT TWO:
                   VIOLATIONS 12 C.F.R. § 1024.36(d) AND 12 U.S.C. § 2605(k)

                         (Failure to properly respond to RFI #1 and RFI #3)

             65.   Hill restates and incorporates all of the statements and allegations contained in

   paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

             66.   12 C.F.R. § 1024.36(a) provides, in relevant part, that a request for information may

   consist of “any written request for information from a borrower that includes the name of the

   borrower, information that enables the servicer to identify the borrower’s mortgage loan account,

   and states the information the borrower is requesting with respect to the borrower’s mortgage

   loan.”




                                                     12
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 13 of 20




          67.    Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

   provides that “[a]n information request is submitted by a borrower if the information request is

   submitted by an agent of the borrower.”

          68.    A servicer must respond to a request for information by:

                 (i) Providing the borrower with the requested information and
                     contact information, including a telephone number, for further
                     assistance in writing; or

                 (ii) Conducting a reasonable search for the requested information
                      and providing the borrower with a written notification that states
                      that the servicer has determined that the requested information
                      is not available to the servicer, provides the basis for the
                      servicer's determination, and provides contact information,
                      including a telephone number, for further assistance.

   12 C.F.R. § 1024.36(d)(1).

          69.    Furthermore, a servicer must properly respond to a request for information within

   the following deadlines:

                 A servicer must comply with the requirements of paragraph (d)(1)
                 of this section:

                 (A) Not later than 10 days (excluding legal public holidays,
                     Saturdays, and Sundays) after the servicer receives an
                     information request for the identity of, and address or other
                     relevant contact information for, the owner or assignee of a
                     mortgage loan; and

                 (B) For all other requests for information, not later than 30 days
                     (excluding legal public holidays, Saturdays, and Sundays) after
                     the servicer receives the information request.

   12 C.F.R. § 1024.36(d)(2)(i).

          70.    “A servicer of a federally related mortgage shall not … fail to comply with any

   other obligation found by the Bureau of Consumer Financial Protection, by regulation, to be




                                                   13
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 14 of 20




   appropriate to carry out the consumer protection purposes of this chapter.” 12 U.S.C. §

   2605(k)(1)(E).

           71.      There are very limited circumstances where a mortgage servicer is not required to

   provide information related to a mortgage loan. See, 12 C.F.R. § 1024.36(f)(1).

           72.      Absent from the regulation is any exception for pending litigation, therefore, PHH

   is not permitted to ignore its responsibilities under RESPA by wrongfully asserting an active

   litigation exception. See Izmirligil v. Select Portfolio Servicing, Inc., No. 18-CV-7043 (PKC) (LB),

   2020 U.S. Dist. LEXIS 71059, at *19 (E.D.N.Y. Apr. 22, 2020) (“RESPA does not contain any

   pending-litigation exception that allows Defendant to avoid its obligation to sufficiently respond

   to Plaintiff’s QWRs.”); Schmidt v. Wells Fargo Bank, N.A., 2019 U.S. Dist. LEXIS 174748, at *6

   (D. N.J. Oct. 8, 2019) (“Once again, the Court agrees with Judge Falk’s decision not to read a

   ‘litigation exception’ into the statute.”).

           73.      RFI #1 meets the definition of a request for information as defined by 12 C.F.R. §

   1024.36(a) because it contains Hill’s name, loan number, property address, and requests

   information related to the Loan.

           74.      Hill sent RFI #1 to PHH at the Designated Address and PHH received RFI #1 at

   the Designated Address.

           75.      PHH was required to provide written correspondence to Hill in response to the

   information requested through RFI #1 within thirty (30) business days of their receipt of RFI #1.

   See, 12 C.F.R. § 1024.36(d)(2)(i)(B).

           76.      PHH did not send any correspondence containing or otherwise consisting of a

   substantive response to RFI #1 to Hill within thirty (30) business days of receipt of RFI #1. PHH




                                                    14
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 15 of 20




   instead relied on a non-existent active litigation exception and directed Hill to contact PHH’s

   bankruptcy counsel. See, Exhibit 6.

           77.     RFI #3 meets the definition of a request for information as defined by 12 C.F.R. §

   1024.36(a) because it contains Hill’s name, loan number, property address, and requests

   information related to the Loan. See, Exhibit 12.

           78.     Hill sent RFI #3 to PHH at the Designated Address and PHH received RFI #3 at

   the Designated Address. See, Exhibit 12.

           79.     PHH was required to provide written correspondence to Hill in response to the

   information requested through RFI #3 within thirty (30) business days of its receipt of RFI #1. See,

   12 C.F.R. § 1024.36(d)(2)(i)(B).

           80.     PHH did not send any correspondence containing or otherwise consisting of a

   substantive response to RFI #3 to Hill within thirty (30) business days of receipt of RFI #3. PHH

   instead relied on a non-existent active litigation exception and directed Hill to contact PHH’s

   bankruptcy counsel. See, Exhibit 14.

           81.     PHH’s actions in failing to properly respond to RFI #1 and RFI #3 are in violation

   of 12 C.F.R. § 1024.36(d) and 12 U.S.C. § 2605(k).

           82.     PHH’s actions in failing to timely respond to RFI #1 and RFI #3 caused Hill to

   suffer actual damages as further outlined, supra, at ¶ 48, specifically including legal fees and costs

   to have counsel prepare and send the NOE to PHH, which would not have been necessary but for

   PHH’s failure to provide information that she is entitled to possess.

           83.     PHH’s actions are part of a pattern or practice of behavior in conscious disregard

   for Hill’s rights.




                                                    15
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 16 of 20




          84.     As a result of PHH’s actions, PHH is liable to Hill for statutory damages and actual

   damages as further described, supra. 12 U.S.C. § 2605(f)(1).

          85.     Additionally, Hill requests reasonable attorneys’ fees and costs incurred in

   connection with this action. 12 U.S.C. § 2605(f)(3).

                                    COUNT THREE:
                  VIOLATIONS 12 C.F.R. § 1024.35(e) AND 12 U.S.C. § 2605(k)

                               (Failure to properly respond to the NOE)

          86.     Hill restates and incorporates all of the statements and allegations contained in

   paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

          87.     “A servicer shall comply with the requirements of this section for any written notice

   from the borrower that asserts an error and that includes the name of the borrower, information

   that enables the servicer to identify the borrower’s mortgage loan account, and the error the

   borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

          88.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

   provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

   an agent of the borrower.” Supplement I to Part 1024.

          89.     A servicer must respond to a notice of error by either:

                  (A) Correcting the error or errors identified by the borrower and
                      providing the borrower with a written notification of the
                      correction, the effective date of the correction, and contact
                      information, including a telephone number, for further
                      assistance; or

                  (B) Conducting a reasonable investigation and providing the
                      borrower with a written notification that includes a statement
                      that the servicer has determined that no error occurred, a
                      statement of the reason or reasons for this determination, a
                      statement of the borrower’s right to request documents relied
                      upon by the servicer in reaching its determination, information
                      regarding how the borrower can request such documents, and



                                                     16
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 17 of 20




                         contact information, including a telephone number, for further
                         assistance.

   12 C.F.R. § 1024.35(e)(1)(i).

          90.       A servicer must respond to a notice of error in compliance with 12 C.F.R. §

   1024.35(e)(1):

                    (B) Prior to the date of a foreclosure sale or within 30 days
                        (excluding legal public holidays, Saturdays, and Sundays)
                        after the servicer receives the notice of error, whichever is
                        earlier, for errors asserted under paragraphs (b)(9) and (10) of
                        this section.

                    (C) For all other asserted errors, not later than 30 days (excluding
                        legal public holidays, Saturdays, and Sundays) after the
                        servicer receives the applicable notice of error.

   12 C.F.R. § 1024.35(e)(3)(i).

          91.       “A servicer of a federally related mortgage shall not...fail to take timely action to

   respond to a borrower’s requests to correct errors relating to allocation of payments, final balances

   for purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.”

   12 U.S.C. § 2605(k)(1)(C).

          92.       A servicer of a federally related mortgage shall not “fail to comply with any other

   obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

   to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

          93.       The NOE constitutes a notice of error as defined by 12 C.F.R. § 1024.35(a) as it is

   a “written notice from the borrower that asserts an error and that includes the name of the borrower,

   information that enables the servicer to identify the borrower’s mortgage loan account, and the

   error the borrower believes has occurred.” See, Exhibit 15.

          94.       Hill sent the NOE to PHH at the Designated Address and PHH received the NOE

   at such address. See, Exhibit 15.



                                                     17
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 18 of 20




          95.     Through the NOE, Hill alleged that PHH committed the following errors in the

   servicing of the Loan:

                  a. Error pursuant to 12 C.F.R. § 1024.35(b)(11) for failing to properly respond to
                     requests for information;

                  b. Errors pursuant to 12 C.F.R. § 1024.36(b)(2) for failing to properly apply
                     accepted payments;

                  c. Errors pursuant to 12 C.F.R. § 1024.36(b)(3) for failing to timely credit
                     accepted payments;

                  d. Errors pursuant to 12 C.F.R. § 1024.35(b)(11) for wrongfully declaring that the
                     Borrowers were delinquent on their post-petition payments; and,

                  e. Errors pursuant to 12 C.F.R. § 1024.35(b)(6) for failing to provide accurate
                     payoff statements.

   See, Exhibit 15.

          96.     In the NOE, Hill carefully explains to PHH that there is no such active litigation

   exception to 12 C.F.R. § 1024.36. See, Exhibit 15; see also Izmirligil, 2020 U.S. Dist. LEXIS

   71059, at *19; Schmidt, 2019 U.S. Dist. LEXIS 174748, at *6.

          97.     In the Response to the NOE, PHH:

                  a. Makes the conclusory and unsupported statement that “[y]our concerns
                     pertaining to the Request for Information was [sic] addressed correctly on
                     September 9, 2020”;

                  b. Correctly claims that the Loan is due and owing for the October 1, 2020 post-
                     petition payment, but attaches a copy of Payoff Quote #4 wherein PHH falsely
                     states that the Loan is due and owing for April 1, 2020; and,

                  c. Once again relies on the non-existent active litigation exception to refuse to
                     “discuss any concerns raised”.

   See, Exhibit 17.

          98.     The Response to the NOE indicates that PHH performed little to no investigation

   into the errors asserted by the NOE, let alone a reasonable investigation. PHH merely refers to the




                                                   18
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 19 of 20




   Response to RFI #3 and ignores that there is no legal basis for an active litigation exception. PHH

   refuses to correct inaccuracies in its payoff statements when it is well aware that the Borrowers

   are current on their post-petition payments.

           99.     The Response to the NOE did not fulfill PHH’s obligations as to 12 C.F.R. §

   1024.35(e)(1)(i)(A) as PHH did not admit that any errors occurred as alleged in the NOE.

           100.    The Response to the NOE did not fulfill PHH’s obligations as to 12 C.F.R. §

   1024.35(e)(1)(i)(B), as it is clear from the face of the Response to the NOE that PHH did not

   perform a reasonable investigation into the errors alleged through the NOE prior to determining

   that no such errors occurred.

           101.    PHH’s failure to perform a reasonable investigation into and otherwise properly

   respond to the errors alleged through the NOE constitutes a violation of 12 C.F.R. § 1024.35(e)

   and 12 U.S.C. § 2605(k) and, as a result, Hill has suffered actual damages as detailed, supra, at ¶

   48.

           102.    PHH’s actions are part of a pattern or practice of behavior in conscious disregard

   for Hill’s rights.

           103.    As a result of PHH’s actions, PHH is liable to Hill for statutory damages and actual

   damages as further described, supra. 12 U.S.C. § 2605(f)(1).

           104.    Additionally, Hill requests reasonable attorneys’ fees and costs incurred in

   connection with this action. 12 U.S.C. § 2605(f)(3).

                                        PRAYER FOR RELIEF

           WHEREFORE Plaintiff Christa Hill respectfully requests that this Court enter an Order

   granting Judgment against Defendant PHH Mortgage Corporation d/b/a PHH Mortgage Services

   as follows:




                                                    19
Case 1:21-cv-00831-DDD-KLM Document 1 Filed 03/22/21 USDC Colorado Page 20 of 20




          A.      For an award of actual damages in the amount to be determined at trial, as
                  applicable, as to all of the allegations contained in Counts One, Two, and Three;

          B.      For an award of One Thousand Dollars ($1,000.00) for the violations of the
                  FDCPA, as to all of the allegations contained in Counts Two and Three;

          C.      For an award of Two Thousand Dollars ($2,000.00) for each of the at least three
                  violations of RESPA or at least $6,000.00 total, as to all of the allegations contained
                  in Counts Two and Three;

          D.      For an award of Hill’s reasonable attorneys’ fees and costs for the violations
                  contained in Counts One, Two, and Three; and

          E.      For all other relief this Court may deem just and proper.

                                           JURY DEMAND

          Plaintiff Christa Hill hereby respectfully demands a trial by jury on all such claims that

   may be so tried.

                                                 Respectfully submitted,

                                                 /s/ Brian D. Flick
                                                 Brian D. Flick (OH #0081605)
                                                 Marc E. Dann (OH #0039425)
                                                 Dann Law
                                                 P.O. Box 6031040
                                                 Cleveland, OH 44103
                                                 Telephone: (216) 373-0539
                                                 Facsimile: (216) 373-0536
                                                 notices@dannlaw.com

                                                 Elle Tauer, Esq. (CO Bar Reg. 34247)
                                                 3i Law
                                                 2000 S. Colorado Blvd.
                                                 Tower 1, Ste. 10000
                                                 Denver, CO 80222
                                                 Telephone: (303) 245-2162
                                                 jtauer@3ilawfirm.com

                                                 Counsel for Plaintiff Christa Hill




                                                    20
